[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-16143         ELEVENTH CIRCUIT
                                                         JULY 23, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                            CLERK

                    D. C. Docket No. 09-00030-CR-5-001-RS

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

DARIO ESPINOSA,
a.k.a. D,
a.k.a. Dario Espinosa-Alvarez,

                                                            Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                 (July 23, 2010)

Before EDMONDSON, BIRCH and HILL, Circuit Judges.

PER CURIAM:
      Christopher Patterson, appointed counsel for Dario Espinosa in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Espinosa’s convictions and

sentences are AFFIRMED.




                                          2